Name: Commission Regulation (EEC) No 288/86 of 6 February 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy
 Date Published: nan

 No L 37 / 10 Official Journal of the European Communities 12 . 2 . 86 COMMISSION REGULATION (EEC) No 288 / 86 of 6 February 1986 on the supply of various lots of skimmed-milk powder as food aid Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 6 ), amended by Regulation (EEC) No 1886 / 83 ( 7 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas by Article 394 of the Act of Accession of Spain and Portugal application to the new Member States of the Community rules introduced for the production of and trade in agricultural products and for trade in certain processed agricultural products is postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3331 / 82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750 / 75 0 ), and in particular Article 3 ( 1 ), first subparagraph , Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), Having regard to Council Regulation (EEC) No 457 / 85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 3 ), Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 4 ), as last amended by Regulation (EEC) No 3768 / 85 ( 5 ), and in particular Article 7 ( 5 ) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 6 078 tonnes of skimmed-milk powder to be supplied fob , cif or free at destination ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 352 , 14 . 12 . 1982 , p. 1 . ( 2 ) OJ No L 124 , 11 . 5 . 1984 , p. 1 . ( 3 ) OJ NoL 54 , 23 . 2 . 1985 , p. 1 . ( 4 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( s ) OJ No L 362 , 31 . 12 . 1985 , p. 8 . ( 6 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 7 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . 12 . 2 . 86 Official Journal of the European Communities No L 37 / 11 ANNEX Notice of invitation to tender ( 1 ) Description of the lot A B C 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose l Commission Decision of 6 May 1985 2 . Recipient PAM 3 . Country of destination Philippines 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 47 tonnes 121 tonnes 27 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency United Kingdom 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ 'PHILIPPINES 0260700 / ACTION OF THE WORLD FOOD PROGRAMME / aging MANILA' TACLOBAN' ZAMBOANGA' 12 . Shipment period Before 31 March 1986 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) 12 . 2 . 86No L 37 / 12 Official Journal of the European Communities Description of the lot D E F 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient PAM 3 . Country of destination Philippines 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 101 tonnes 63 tonnes 64 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ 'PHILIPPINES 0260700 / ACTION OF THE WORLD FOOD PROGRAMME / aging CAGAYAN DE ORO' DAVAO' POLLOC' 12 . Shipment period Before 31 March 1986 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( s ) 12 . 2 . 86 No L 37 / 13Official Journal of the European Communities Description of the lot G 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient PAM 3 . Country of destination Pakistan 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 150 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'PAKISTAN 0245100 / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' 12 . Shipment period Before 31 March 1986 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) No L 37 / 14 Official Journal of the European Communities 12 . 2 . 86 Description of the lot H 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient PAM 3 . Country of destination Madagascar 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 34 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Danish 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'MADAGASCAR 0266100 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TOAMASINA' 12 . Shipment period Before 31 March 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders  15 . Miscellaneous I he costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) 12 . 2 . 86 Official Journal of the European Communities No L 37 / 15 Description of the lot I 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient PAM 3 . Country of destination Angola 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 230 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'ANGOLA 0250602 / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL' 12 . Shipment period Before 31 March 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) No L 37 / 16 Official Journal of the European Communities 12 . 2 . 86 Description of the lot K L 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient PAM 3 . Country of destination Tunisia 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 ) . 6 . Total quantity 150 tonnes 250 tonnes 7 . Origin of the skimmed-milk powder Intervention stock Community market 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 October 1985 Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ 'TUNISIE 0258200 / TUNISIE 0251800 / aging ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TUNIS' 12 . Shipment period Before 31 March 1986 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( s ) 12 . 2 . 86 Official Journal of the European Communities No L 37 / 17 Description of the lot M 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 15 November 1985 2 . Recipient 3 . Country of destination j* Arab Republic of Egypt 4 . Stage and place of delivery fob 5 . Representative of the recipient Ambassade de la rÃ ©publique arabe d'Egypte  section commerciale  522 , avenue Louise , B-1050 Bruxelles ( tel . 02-6473227 / telex 64809 COMRAU B ) 6 . Total quantity 3 000 tonnes ( 6 ) 7 . Origin of the skimmed-milk powder 8 . Intervention agency Community market 9 . Specific characteristics ( 7 ) 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'SKIMMED  MILK POWDER  LOW HEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO EGYPT' 12 . Shipment period Before 15 April 1986 13 . Closing date for the submission of tenders 24 February 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 April 1986 ( b ) closing date for the submission of tenders 10 March 1986 15 . Miscellaneous ( 4 ) No L 37 / 18 Official Journal of the European Communities 12 . 2 . 86 Description of the lot N 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 15 November 1985 2 . Recipient 3 . Country of destination j" Islamic Republic of Mauritania 4 . Stage and place of delivery Free at destination Nouakchott 5 . Representative of the recipient Commissariat Ã la sÃ ©curitÃ © alimentaire , boÃ ®te postale 237 , Nouakchott  'Ã l'attention de Monsieur le Commissaire Ã la sÃ ©curitÃ © alimentaire' ( tÃ ©l . 51458 ) 6 . Total quantity 300 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 12 . Shipment period Before 15 April 1986 13 . Closing date for the submission of tenders 24 February 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 April 1986 ( b ) closing date for the submission of tenders 10 March 1986 15 . Miscellaneous ( 4 ) 12 . 2 . 86 Official Journal of the European Communities No L 37 / 19 Description of the lot O 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient PAM 3 . Country of destination Niger 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 7 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'NIGER 0244501 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / COTONOU / EN TRANSIT POUR LE NIGER' 12 . Shipment period Before 31 March 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) No L 37 / 20 Official Journal of the European Communities 12 . 2 . 86 Description of the lot P Q R S 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient PAM 3 . Country of destination Philippines 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )l  6 . Total quantity 194 tonnes 63 tonnes 185 tonnes 10 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency German Danish 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'PHILIPPINES 0231801 / ACTION OF THE WORLD FOOD PROGRAMME / ZAMBOANGA' CAGAYAN DE ORO' DAVAO' POLLOC' 12 . Shipment period Before 30 April 1986 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the intervention agency Germany Denmark in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( s ) 12 . 2 . 86 Official Journal of the European Communities No L 37 / 21 Description of the lot T U 1 . Programme ( a ) legal basis ( b ) purpose 1984 Council Regulation (EEC ) No 1278 / 84 Commission Decision of 13 December 1984 2 . Recipient f Grenada 3 . Country of destination 4 . Stage and place of delivery cif ( Saint George's ) 5 . Representative of the recipient  Grenada Food and Nutrition Council  Saint George's  Ambassade de Grenade  24 , avenue des Arts , B-1040 Bruxelles (Telex : 64015 Gren . BR-B ) 6 . Total quantity 100 tonnes 100 tonnes 7 . Origin of the skimmed-milk powder 8 . Intervention agency Community market Dutch 9 . Specific characteristics Annex I B of Regulation ( EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'TO GRENADA' 12 . Shipment period Before 31 March 1986 Before 30 June 1986 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period \ ( b ) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) No L 37 / 22 Official Journal of the European Communities 12 . 2 . 86 Description of the lot V 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient PAM 3 . Country of destination PDR Yemen 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 256 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'PDR YEMEN 0254301 / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' 12 . Shipment period Before 30 April 1986 13 . Closing date for the submission of tenders 24 February 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 May 1986 ( b ) closing date for the submission of tenders 10 March 1986 15 . Miscellaneous ( 4 )( s ) 12 . 2 . 86 Official Journal of the European Communities No L 37/ 23 Description of the lot X Y 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient PAM 3 . Country of destination Colombia 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 82 tonnes 194 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B of Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the pack ­ aging 'COLOMBIA 0236800 / SANTA MARTA / 'COLOMBIA 0236800 / BUENAVENTURA / DESPACHADO POR EL PROGRAMA MUNDIAL DEL ALIMENTOS' 12 . Shipment period Before 31 March 1986 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) No L 37 / 24 Official Journal of the European Communities 12 . 2 . 86 Description of the lot Z 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient PAM 3 . Country of destination Syria 4 . Stage and place of delivery fob 5 . Representative of the recipient ( z ) ( 3 )  6 . Total quantity 350 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'SYRIA 0251101 / ACTION OF THE WORLD FOOD PROGRAMME / LATTAKIA' 12 . Shipment period Before 15 April 1986 13 . Closing date for the submission of tenders 24 February 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 April 1986 ( b ) closing date for the submission of tenders 10 March 1986 15 . Miscellaneous ( 4 )( 5 ) 12 . 2 . 86 No L 37 / 25Official Journal of the European Communities Notes: ( ! ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August , 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall make immediate contact with the beneficiary to determine the necessary shipping papers . ( 4 ) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( s ) Veterinary certificate issued by an official entity stating that the product was processed with pasteurised milk , coming from healthy animals , processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot and mouth disease nor any other notifiable infectious'/contagious disease during the 90 days prior to the processing. ( 6 ) The tender may relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see Article 11 ( 3 ) third subparagraph of Regulation (EEC ) No 1354 / 83 . ( 7 ) The milk powder must be manufactured by the low-heat temperature procedure , expressed whey protein nitrogen , not less than 6,0 mg/gm and be in accordance with the characteristics specified in Annex I of Regulation (EEC) No 625 / 78 (OJ No L 84 , 31 . 3 . 1978 , p. 19 ). However as regards the micro-organism count, ADMI Standard Methods ED , 1971 , p. 16 21 may be used instead of International Standard FIL 49:1970 .